                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

TRUDY DRYE                                                                             PLAINTIFF

v.                              Case No. 4:18-cv-00170-KGB-PSH

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration                                                       DEFENDANT

                                               ORDER

        The Court has received the Recommended Disposition from Magistrate Judge Patricia

Harris (Dkt. No. 18).       Plaintiff Trudy Drye filed timely objections to the Recommended

Disposition (Dkt. No. 19).       After reviewing the Recommended Disposition and the timely

objections thereto, as well as after conducting a de novo review of the record, the Court concludes

that the Recommended Disposition should be, and hereby is, approved and adopted in its entirety

as this Court=s findings in all respects (Dkt. No. 18).

        The Court writes separately to address Ms. Drye’s objections (Dkt. No. 19).       Ms. Drye

contends that the Administrative Law Judge (“ALJ”) erred in failing to account for any limitations

resulting from her recognized severe impairment of migraine headaches (Id., at 1-4).      Ms. Drye

also asserts that the ALJ erred in failing to consider properly the impact of Ms. Drye’s anemia on

the residual functional capacity (“RFC”) analysis (Id., at 4-6).    Further, Ms. Drye claims the ALJ

erred in failing to evaluate properly her credibility (Id., at 6-10).

        In considering Ms. Drye’s objections, the Court notes that its “standard of review is

narrow.”    Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001).           The Court “must

determine whether the Commissioner’s decision is supported by substantial evidence in the record

as a whole.” Sultan v. Barnhart, 368 F.3d 857, 862-63 (8th Cir. 2004). ASubstantial evidence is
less than a preponderance, but is enough that a reasonable mind would find it adequate to support

the Commissioner’s conclusion.” Id. To determine whether the evidence is substantial, courts

“consider evidence that detracts from the Commissioner=s decision as well as evidence that

supports it.” Id. “If, after reviewing the record, the court finds that it is possible to draw two

inconsistent positions from the evidence and one of those positions represents the Commissioner’s

findings, the court must affirm the Commissioner=s decision. Even if we would have weighed the

evidence differently, we must affirm the denial of benefits if there is enough evidence to support

the other side.@ Pearsall, 274 F.3d at 1217.

        Having reviewed the record as a whole de novo, the Court concludes that the ALJ did not

fail to account for any limitations resulting from Ms. Drye’s migraines (Dkt. No. 12-2, at 5-10)

and anemia (Id., at 7, 9).    The ALJ’s RFC accounted for Ms. Drye’s migraines and anemia, and

it reflected improvement over time and positive response to treatment.          Further, substantial

evidence in the record supports a determination that the ALJ evaluated properly Ms. Drye’s

credibility (Id., at 5-10).   The ALJ also accounted for the dosage, effectiveness, and side effects

of the medications taken by Ms. Drye (Id., at 8-9).

        The Court concludes that the Commissioner=s decision is supported by substantial evidence

in the record as a whole. It is therefore ordered that the Commissioner=s decision is affirmed, Ms.

Drye’s request for relief is denied, and this case is dismissed with prejudice. Judgment shall be

entered accordingly.

        So ordered this the 31st day of March, 2019.

                                                       ________________________________
                                                       Kristine G. Baker
                                                       United States District Judge


                                                   2
